Citation Nr: 0832692	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-19 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether J.E.B., may be recognized as a "helpless child" of 
the veteran, on the basis of permanent incapacity for self-
support prior to attaining the age of 18.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and J.E.B.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1961 to December 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In May 2007, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  

In July 2007, the Board remanded the case to the RO for 
additional due process development.  Following the 
development, the case has been returned to the Board for 
further consideration.  

FINDINGS OF FACT

1. The veteran's son, J.E.B., was born in February 1968 and 
attained the age of 18 in February 1986.

2. J.E.B. was 29 years of age at the time of receipt of the 
veteran's application to establish J.E.B. as a "helpless 
child" for VA benefits purposes.  

3. J.E.B. was married previously, and there is no evidence 
showing that the marriage was declared void, has been 
annulled, or was terminated prior to November 1, 1990.  

4. It is not shown that J.E.B. was permanently incapable of 
self-support by reason of physical or mental defect upon 
attaining the age of 18 years; he is not a child for VA 
benefits purposes.

CONCLUSION OF LAW

The requirements for J.E.B. to be recognized as a helpless 
child of the veteran have not been met.  38 U.S.C.A. §§ 
101(4), 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.102, 3.356, 
3.950 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  



The RO provided post-adjudication VCAA notice by letter, 
dated in August 2007.  The veteran was notified of the type 
of evidence necessary to substantiate the claim to establish 
J.E.B. as a "helpless child" for VA benefits purposes.  The 
veteran was notified that VA would obtain records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided the content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in June 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded an 
opportunity to appear at personal hearings before a local 
hearing officer at the RO in February 2005 and before the 
undersigned Veterans Law Judge in May 2007.  The veteran has 
furnished various records, such as private treatment records, 
but has not identified any other pertinent evidence for the 
RO to obtain on his behalf.  



Further, VA has not conducted medical inquiry in the form of 
a VA compensation examination in an effort to substantiate 
the claim because a decision herein is not based on current 
medical evidence.  Therefore, a medical examination or 
medical opinion is not required under 38 C.F.R. 
§ 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  

The provision of 38 C.F.R. § 3.356(a) states that a child 
must be shown to be permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  The focus of analysis is on the 
individual's condition at the time of his 18th birthday.  It 
is that condition which determines whether entitlement to the 
status of "child" should be granted.  
Dobson v. Brown, 4 Vet. App. 443 (1993).  

The provisions of 38 C.F.R. § 3.356(b) state that rating 
determinations will be made solely on the basis of whether 
the child is permanently incapable of self-support through 
his own efforts by reason of physical or mental defects.  The 
question of permanent incapacity for self-support is one of 
fact for the rating agency to determine based on competent 
evidence of record in each individual case.  Rating criteria 
applicable to disabled veterans are not considered 
controlling.  Principal factors for consideration are:

1) Evidence that a claimant is earning 
his own support is prima facie evidence 
that he is not incapable of self-support.  
Incapacity for self-support will not be 
considered to exist when the child, by 
his own efforts, is provided with 
sufficient income for his reasonable 
support;

2) A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his condition was such that 
he was employed, provided the cause of 
incapacity is the same as that upon which 
the original determination was made and 
there were no intervening diseases or 
injuries that could be considered major 
factors.  Employment which was only 
casual, intermittent, tryout, 
unsuccessful, or terminated after a short 
period by reason of disability, should 
not be considered as rebutting permanent 
incapability of self-support otherwise 
established;

3) Employment of a child prior or 
subsequent to the delimiting age may or 
may not be a normal situation, depending 
on the educational progress of the child, 
the economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises doubt as 
to whether they would render the average 
person incapable of self-support, factors 
other than employment are for 
consideration.  



In such cases it should be considered 
whether the daily activities of the child 
in the home and community are equivalent 
to the activities of employment of any 
nature within the physical or mental 
capacity of the child which would provide 
sufficient income for reasonable support.  
Lack of employment of the child either 
prior to the delimiting age or thereafter 
should not be considered as a major 
factor in the determination to be made, 
unless it is shown that it was due to 
physical or mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends; and

4) The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.

Under the law, a person may not establish status as a 
"child," whether "helpless" or otherwise, if that person 
has married, unless the marriage is void, has been annulled, 
or was terminated prior to November 1, 1990.  38 U.S.C.A. § 
101(4) (West 2002); 38 C.F.R. §§ 3.55(b), 3.57, 3.950 (2007).

Analysis

Documentation in the file indicates that J.E.B. was born in 
February 1968 and turned 18 years of age in February 1986, 
and that J.E.B. is the child of the veteran.  In August 2000, 
the RO received the veteran's application to establish J.E.B. 
as a helpless child for VA benefits purposes; at that time, 
J.E.B. was 29 years of age.  These facts are not in dispute.  



The veteran argues that J.E.B. has been totally disabled due 
to physical disability (cerebral palsy) since birth, and that 
his son was therefore permanently incapable of self-support 
by reason of physical or mental defect upon attaining the age 
of 18 years.  He testified that J.E.B. has never worked, has 
been in receipt of Social Security disability payments since 
the age of 14, did not complete his high school education or 
receive a G.E.D., and currently received home health care.  

After consideration of the evidence in the file and the 
veteran's contentions, the Board finds that the evidence does 
not show that J.E.B.'s disabilities made him permanently 
incapable of self-support when he turned 18 years of age.  
Rather, medical evidence from Texas Elks Children's' Services 
dated in 1976 and 1977 show that J.E.B. was treated for 
spastic quadriplegia secondary to cerebral palsy, primarily 
affecting the lower extremities.  There is no evidence that 
such a disability has caused J.E.B. to be incapable of self-
support on a permanent basis.  Additional private medical 
evidence dated in 2000 and 2003 to 2004, when J.E.B. was 29 
years of age and older, show that he was treated for a 
degenerative process mainly involving his right knee and that 
he would eventually need a wheelchair.  In one statement, 
D.M., M.D., indicated that he had treated J.E.B. throughout 
that year for a variety of medical problems, to include 
cerebral palsy, hepatitis C, bipolar disease, substance 
abuse, scoliosis, bursitis, and gastroesophageal reflux.  He 
stated that J.E.B. had been deemed disabled since the age of 
12 and had spent many years in Texas Crippled Children's 
Hospital for rehabilitation and ambulation.  Despite the 
numerous physical and mental disabilities noted in these 
records, they do not indicate that J.E.B. was permanently 
incapable of self-support by his 18th birthday.  

The Board may consider only independent medical evidence to 
support its findings, and if the medical evidence of record 
is insufficient, it is not free to substitute its own 
unsubstantiated medical conclusion.  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  Thus, the Board cannot conclude 
that the medical problems noted in the foregoing treatment 
records made J.E.B. permanently incapable of self-support at 
his 18th birthday as the medical evidence of record does not 
support such a finding.  

The veteran asserts that J.E.B. currently receives home 
health care several times a week due to physical disability.  
As J.E.B. is currently 40 years old, the veteran's 
statement's regarding his present condition are not probative 
in determining whether he was permanently incapable of self-
support at the age of 18.  See Dobson, 4 Vet. App. at 445-46.  
While the veteran has alleged that J.E.B. has never worked 
due to his disabilities, he has not submitted any competent 
evidence to support these statements.  He testified that 
J.E.B. has received Social Security disability payments since 
the age of 14, and he furnished a copy of a letter from the 
Social Security Administration dated in August 2001.  
However, the letter indicates that J.E.B. was in receipt of 
Supplemental Security Income payments due to disability, that 
his case was to be reviewed again in 5 to 7 years to 
determine if his health improved, that he may be able to 
contact the State Vocational Rehabilitation Agency to obtain 
training for a new job and find work, and that he must report 
changes in his employment and medical circumstances (such as 
if he returned to work or if his doctor said his health 
improved).  This evidence goes against the veteran's position 
that his son was permanently incapable of self-support.  

Further, the factors in 38 C.F.R. § 3.56(b) note that a lack 
of employment prior to or after the age of 18 is not a major 
factor in determining whether a person is permanently 
incapable of self-support, unless it can be shown that the 
lack of employment was due to physical or mental 
disabilities.  The veteran's statements are not competent 
evidence to prove his allegations, as he is a layperson, and 
lacks the training to opine regarding medical diagnoses and 
the effects such diagnoses might have on an individual's 
ability to support themselves.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  He can observe and report 
symptoms observable by a lay person, but his statements are 
not competent to establish that J.E.B. was permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  See 38 
C.F.R. § 3.159(a).

The veteran also testified that J.E.B. had once been married 
and that the marriage was terminated by divorce.  At one 
hearing he stated that J.E.B. was married for one year around 
1992, and at a subsequent hearing he stated that J.E.B. was 
married for 4 years but had been separated from his wife for 
a couple of those years.  

Although he is not shown to be currently married, the fact 
that J.E.B. had previously married is taken as evidence that 
he is not a helpless child, particularly as there is no 
evidence that the marriage was declared void, had been 
annulled, or was terminated prior to November 1, 1990.  38 
U.S.C.A. § 101(4) (West 2002); 
38 C.F.R. §§ 3.55(b), 3.57, 3.950 (2007).  

In sum, due to J.E.B.'s age, the fact that he has been 
married previously, and the lack of evidence showing he was 
permanently incapable of self-support upon reaching the age 
of 18, the Board finds that the J.E.B. is not a "helpless 
child" of the veteran for VA benefits-eligibility purposes.  
As the preponderance of the evidence is against the claim, 
the benefit- of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

As J.E.B. may not be recognized as a "helpless child" of 
the veteran, on the basis of permanent incapacity for self-
support prior to attaining the age of 18, the claim is 
denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


